Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 May 2, 2014 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: Post-Effective Amendment No. 141 to the Registration Statement on Form N-1A of DWS Emerging Markets Equity Fund (the “Fund”), a series of DWS International Fund, Inc. (the “Corporation”) (Reg. Nos. 002-14400; 811-00642) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Corporation hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 141 to the Corporation’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement relating to the Fund and was filed electronically on April 30, 2014. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3011. Sincerely yours, /s/James M. Wall James M. Wall Director and Senior Counsel Deutsche Investment Management Americas Inc. cc:Elizabeth Reza, Esq., Ropes & Gray
